Citation Nr: 1441815	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to August 9, 2010, and in excess of 50 percent for the period from August 9, 2010 to May 26, 2014.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A February 2013 rating decision increased the rating for posttraumatic stress disorder (PTSD) to 50 percent, effective August 9, 2010.  As this increase did not represent the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board remanded these matters for additional development.

An August 2014 rating decision assigned an increased 100 percent rating for PTSD, effective May 27, 2014.   As a 100 percent rating is the maximum rating available for PTSD, the issue as to whether an increased rating is warranted on and after May 27, 2014, is moot and will not be considered.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to August 9, 2010, the Veteran's PTSD was manifested, primarily, by sleep disturbances, nightmares, dreams, anger, social isolation, some memory impairment, restricted affect, and that the Veteran was easily startled; these symptoms are reflective of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was employed on a full time basis.  He did not exhibit frequent panic attacks, significant memory impairment, impaired abstract thinking or other symptoms indicative of occupational and social impairment with reduced reliability and productivity.

2.  As of August 9, 2010, the Veteran's PTSD was manifested primarily, by marriage conflict, difficulties at work, feelings of detachment, social isolation, significant difficulty with sleeping, nightmares, some memory impairment, some social dysfunction particularly with his daughter, waking in the middle of the night and pacing around the house to check locks, intrusive memories, a restricted affect, hypervigilance, increased irritability and anger, increased startle response, panic attacks one to two times per week, hearing voices a few times a week, with attention, concentration, insight, and judgment noted as fair; collectively, those symptoms are indicative of occupational and social impairment with deficiencies in most areas with an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated during this period. 


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 30 percent prior to August 9, 2010, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD, from August 9, 2010, to May 26, 2014, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a July 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's PTSD has been assigned a 30 percent rating prior to August 9, 2010, and a 50 percent rating from August 9, 2010, to May 26, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  

Prior to August 9, 2010

The evidence prior to August 9, 2010, consists of a June 2009 VA mental health record showing that the Veteran was doing well on his current medication.  He was coping better with skills learned in stress management.  There was no suicidal ideation.  He handled situations that bothered him by moving away and avoiding conflict.  He was satisfactorily groomed.  He had a stable affect, euthymic mood, and thought processes were logical and goal directed.  There was no evidence of delusion or hallucinations.  He was oriented to person, place, and date.  Concentration, memory, insight, and judgment were intact.  He was assessed with PTSD, chronic, and anxiety state, not otherwise specified.  A GAF score of 60 was assigned.  

An August 2009 QTC examination report shows that the Veteran stated he did not like people and was socially withdrawn.  He had maintained full time employment in pest control where he could work by himself.  He had problems with anger and reported shortness of breath and palpitation when angry.  The Veteran also described nightmares and that he did not like Vietnamese people or people in general.  His symptoms were constant and affected his total daily functioning which resulted in him working by himself.  He had trouble sleeping and had nightmares that woke him.  The Veteran had no relationship with his siblings.  He was married and had a daughter with whom he described his relationship as "we get along ok."  The Veteran stated that recently he had become more reclusive and isolated from activities.  He had a persistent, recurrent recollections and dreams of the events in service.  Appearance, hygiene, and behavior were appropriate.  He had poor eye contact.  Communication and concentration were within normal limits.  There was no history of delusions or hallucinations.  Suicidal and homicidal ideation were absent.  He had a flat affect and was withdrawn.  The diagnosis was PTSD and a GAF score of 75 was assigned.  The examiner noted that the Veteran was able to establish and maintain effective work and social relationships.  He could benefit from therapy to address his social withdrawal and work on his poor impulse control.  His functional impairments appeared to be limited to a long time pattern of social withdrawal.  

An October 2009 VA mental health record shows that the Veteran was disturbed by his anger about an earlier VA examination in which he felt he was not treated fairly and that a higher GAF score was assigned.  He was having difficulty with ruminative thoughts about it.  It was discussed how the Veteran was able to manage the service portion of his current job, but he had been unable to do sales calls as required by his employer because of his anxiety over social interactions and because he was fearful of his anger and any potential for aggression.  He also remained fairly avoidant of other social interactions and avoided family gatherings because of that.  The impression was PTSD with residual nightmares and difficulty managing interpersonal relationships.  

A March 2010 VA neuropsychology record shows that the Veteran reported that he had poor long-term and short-term memory.  He identified his concentration as pretty good as long as he was not stressed.  His mood was sometimes gloomy and he became angry easily, yelling at people.  Sleep was poor due to difficulty falling asleep and staying asleep.  He had dreams and nightmares about falling and some about Vietnam.  Noises startled him and he was jumpy.  He denied suicidal ideation.  The Veteran had been married to his second wife for 20 years and had a teenage daughter.  He kept to himself and avoided other people and social activities.  He was well groomed, affect was restricted, and thought processes were goal directed.  Effort appeared inconsistent and results were likely to underestimate his abilities.  Testing was discontinued early because of that and poor effort.  The examiner noted that the Veteran's experience of memory problems may be related to psychiatric difficulties and lack of sleep.  

For the period prior to August 9, 2010, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.

The Board finds that prior to August 9, 2010, the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The PTSD symptoms included, primarily, sleep disturbances, nightmares, dreams, anger, social isolation, some memory impairment, restricted affect, and the Veteran was easily startled.  However, the Board finds that PTSD did not cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that would warrant the next higher 50 percent rating.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory such that there was retention of only highly learned material or forgetting to complete tasks; impaired judgment; or impaired abstract thinking.  While the evidence suggests some disturbances of motivation and mood, those were not sufficient to result in a higher level of social and occupational impairment.  Furthermore, the evidence did not show a level of difficulty in establishing or maintaining effective work and social relationships, or other more severe symptomatology such as to warrant at least the next higher 50 percent rating.

With respect to the Veteran's GAF scores, the evidence of record documents a GAF score of 75 in the August 2009 QTC examination report.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  A June 2009 VA medical report assigned a GAF score of 60, which would indicate a more severe level of impairment.  However, the symptoms recited in the narrative of that report are not consistent with the GAF score assigned and are more consistent with the 30 percent rating assigned.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning, and some disturbances of motivation and mood, with difficulty in establishing and maintaining effective work and social relationships, which is consistent with no greater impairment than that contemplated by the initial 30 percent rating.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD prior to August 9, 2010.  Therefore, the claim for a higher rating prior to August 9, 2010, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of August 9, 2010

An August 9, 2010, VA examination report shows that the Veteran reported that his PTSD was getting worse.  He had been having some marriage conflict and difficulties at work.  He felt detached and isolated.  The Veteran was prescribed medication to help him sleep and for his mood, which had decreased his irritable moods, particularly at work.  He has significant difficulty sleeping and experienced nightmares.  The Veteran had some memory testing and the conclusion was that the Veteran appeared to have some difficulty, particularly due to anxiety, worry, depression, and sleep problems.  The examiner noted that the Veteran continued to work for the same company for the past 17 to 18 years.  The Veteran indicated that when he had to interact with people, he had some difficulty.  He had some irritability with coworkers.  He called into work absent due to his symptoms once per month.  At home, he tended to isolate, as he wanted to avoid arguments.  The Veteran described some social dysfunction particularly with his daughter who participated in sports, as he was unable to go due to noise levels and feeling uncomfortable around crowds.  He had no specific friends and occasionally went out to eat at fast food restaurants.  In a normal day, he woke at varying hours in the middle of the night and had difficulty going back to sleep.  When he woke in the middle of the night, he paced around the house and checked the locks.  The Veteran reported intrusive memories every day or every other day, nightmares every night, physiological or psychological distress associated with crowds and loud noises, was fairly avoidant, and tended to isolate socially.  The examiner noted that the Veteran was clearly detached and presented with a restricted affect.  The Veteran indicated that he had some memory, attention, and concentration problems.  The Veteran felt constantly hyper vigilant.  He had increased irritability and anger, although his temper did not appear to get out of control.  He had an increased startle response.  He experienced a depressed mood at some point every day, but it did not last particularly long.  He denied any suicidal ideation.  He reported at times having ideas of hurting others, but the examiner noted that those appeared to be mild temper flares rather than true homicidal ideation.  He had panic attacks one to two times per week.  He also heard what appeared to be voices about two to three times per week.  The examiner noted that the Veteran presented casually dressed and appropriately groomed.  His mood was sullen.  His affect was restricted in range.  His thought processes were generally clear, logical, and goal oriented.  He was oriented times three.  His attention, concentration, insight, and judgment were also fair.  The diagnosis was PTSD, chronic, moderate and major depressive disorder, chronic, mild.  A GAF score of 58 was assigned.   The examiner opined that the Veteran was able to obtain and maintain gainful employment.  

A December 2010 VA mental health record shows that the Veteran had ongoing anxiety, particularly related to making sales visits at work.  He stated that he had gotten into trouble with irritability at work.  His sleep was better with medication, but he still had some nightmares.  

March 2011 and October 2011 VA mental health records show that the Veteran struggled with anger.  He had some increase in the auditory hallucinations that had bothered him for some time.  He said generally those were voices speaking Vietnamese.  

VA mental health records from February 2013 to September 2013 show that the Veteran continued to report problems with anger "dyscontrol."   The Veteran agreed that he was anxious, worried, and scared "all the time."  He did not like surprises because he couldn't "think fast enough."  It was also noted that the Veteran's memory problems could be related to psychiatric difficulties and lack of sleep.  A primary target of symptoms was persistent auditory hallucinations of  Vietnamese voices throughout the day.  He felt that the medication he was taking helped with irritability and decreased the frequency and intensity of the auditory hallucinations.   He performed frequent window, door, and lock checking.  He reported chronic passive suicidal thoughts averaging about two times a week over many years, especially when angry.  He had never acted on or come close to acting on those thoughts or feelings.  It was noted that he drove trucks and did termite inspections which allowed him to mostly stay to himself.  That worked well for him because it was solitary and self-reliant, until recently when he had more pressure to sell and interact with people.  His work continued to be the primary source of stress as he had always had difficulty dealing with other people.  The Veteran's mood was described as mildly depressed and affect was constricted and flat.  Other times that his mood was mildly dysphoric and his affect was mood congruent.  His thought process appeared intact and there was no evidence of psychosis.  He denied current suicidal or homicidal ideations.  

A December 2013 VA mental health record notes that the Veteran was terminated in February from his job.  He noted that they lay people off in during the slow season, but he did not plan to ever go back.  The examiner noted that the Veteran had a history of chronic passive suicidial thoughts averaging about two times a week for many years, especially when angry.  However, he has never acted on or come close to acting on those thoughts or feelings. 

A March 2014 VA mental health record notes that the Veteran denied feeling depressed, hopelessness, anhedonia.  He enjoyed "going out to eat."  Social withdrawal, hypervigilance, and exaggerated startle response still persisted.  He slept five hours a night with sleep aids.  He had a good level of concentration and energy.  He had auditory hallucinations every now and then.  

Based on a thorough review of the record, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the Veteran's disability picture was comparable to a 70 percent rating beginning at the time of the August 9, 2010 VA examination.  Thus, with favorable resolution of reasonable doubt in the Veteran's favor, the Board finds that a 70 percent schedular rating under Diagnostic Code 9411 was warranted effective August 9, 2010.  38 C.F.R. § 4.7 (2013).

The evidence shows that the Veteran's PTSD symptoms had increased as of the August 9, 2010, VA examination and continued thereafter to show greater severity than a 50 percent rating provides.  The Veteran was shown to have PTSD symptoms that included marriage conflict, difficulties at work, feelings of detachment, social isolation, significant difficulty with sleeping, nightmares, some memory impairment, some social dysfunction particularly with his daughter, waking in the middle of the night with pacing around the house to checks locks, intrusive memories, a restricted affect, hypervigilance, increased irritability and anger, increased startle response, panic attacks one to two times per week, and hearing voices a few times a week, with attention, concentration, insight, and judgment fair.

The Board notes that the Veteran's psychiatric symptomatology did not precisely mirror the symptoms illustrative of a 70 percent rating.  For example, the evidence does not show any actual active suicidal ideation, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

While the GAF score of 58 assigned by the August 2010 VA examiner is not entirely consistent with a 70 percent disability rating, the Board notes that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2013).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130 (2013); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Furthermore, the narrative description of symptoms appears to support that GAF score assigned.

In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, including work, family relations, other social relations, mood and judgment, the level of impairment contemplated by a 70 percent, rating for psychiatric disabilities, notwithstanding the GAF score assigned.  The Board finds that the related symptoms attributed to PTSD as provided by the medical personnel fail to find impairment in reality testing or communications as the Veteran's speech was normal, he did not neglect his family, and he was working on a full time basis, until laid off for seasonal lack of business at his employer.   

Thus, even though not all of the listed symptoms compatible with a 70 percent rating were demonstrated, the Board concludes that the type and degree of symptoms demonstrated from August 9, 2010 to May 26, 2014 are of similar severity as those contemplated for a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD did not meet the criteria for the maximum 100 percent, rating at any time from August 9, 2010, to May 26, 2014.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran maintained a relationship with his wife and daughter.  He was able to be around other people, even if to a limited degree, and he was employed.  Although he was laid off during the appeal, that appears to be due to a slowdown in business and not as a result of PTSD.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  While the Veteran has been found to have auditory hallucinations, that symptom has been considered with the other symptoms during this period to support the grant of a higher 70 percent rating.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating from August 9, 2010, to May 26, 2014.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during either period on appeal, has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  There evidence does not show an exceptional or unusual disability picture with related factors, such as marked interference with employment beyond the rating already assigned or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran was hospitalized for his service-connected PTSD.  There is no objective evidence revealing that his PTSD alone caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  While the Veteran stopped working near the end of the period, that was shown to be due to seasonal decrease in business for the employer.  The Board finds that the schedular criteria are adequate to rate the Veteran's PTSD.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned.  However, the Veteran does not meet the level of impairment required for those higher ratings.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A rating in excess of 30 percent prior to August 9, 2010, for PTSD is denied.

A 70 percent rating, but not higher, for PTSD from August 9, 2010, to May 26, 2014, is granted.


REMAND

Pursuant to the instructions in the February 2014 Board remand, the Veteran was provided an additional VA examination in May 2014.

In the May 2014 VA audiology examination report, the VA examiner opined that the Veteran's bilateral hearing loss was not as least as likely as not caused by, or a result of an event in service.  The audiologist noted that there was no specific event linked to the onset, that enlistment and separation examinations showed normal thresholds in both ears, and that there was no significant shift from enlistment to separation.  The audiologist noted that the Veteran served as a combat medic for one year and fired weapons "some," and that there were no medical notes concerning hearing loss.  With no shift to indicate noise induced loss and no specific event linked to onset, it was less likely that the hearing loss was due to military noise exposure.  

Despite instruction to the examiner in the February 2014 remand, there was no discussion of the Veteran's contentions that he noticed hearing loss in service and that his hearing loss had continued since he was discharged from service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service records to provide negative opinion).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, as the Veteran has not been provided a VA examination that adequately addresses the issue presented above, to include fully explained rationales, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner must consider  statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss in service and has continued to experience hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale.  

2.  Then, readjudicate the claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


